AO 72A
(Rev. 8/82)

 

Case 2:20-cv-00044-LGW-BWC Document 14 Filed 05/13/21 Page 1 of 2

Hn the Anited States District Court
For the Southern District of Georgia
Wrunswick Division

ROBERT WOODWARD, *
*,
Plaintiff, * CIVIL ACTION NO.: 2:20-cv-44
*
Vv. *
*
CAMDEN COUNTY JAIL; and OFFICER *
FNU MCPHERSON, *
*
Defendants. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 9. Plaintiff did not file Objections
to this Report and Recommendation. In fact, the Clerk of Court
mailed a copy of this Report and Recommendation and a copy of
the service Order to Plaintiff at his last known address.
However, that mailing was returned to the Court as undeliverable
with the notations, “Return to Sender, Not Deliverable as
Addressed, Unable to Forward” and “[Return to Sender] -No longer
in our custody.” Dkt. No. 11 at 1.

The Court ADOPTS the Magistrate Judge’s Report and
Recommendation as the opinion of the Court. The Court DISMISSES

Plaintiff's claims against Camden County Jail. Plaintiff's

 
AO 724A
(Rev. 8/82)

 

Case 2:20-cv-00044-LGW-BWC Document 14 Filed 05/13/21 Page 2 of 2

claims against Defendant McPherson ordinarily would remain
pending. Dkt. Nos. 9, 10. However, as explained below, the
Court must dismiss these claims, without prejudice.

The Magistrate Judge ordered Plaintiff to show cause why
his case should not be dismissed based on his failure to update
his address, as required. Dkt. No. 12. The Magistrate Judge
forewarned Plaintiff his failure to show cause would result in
the recommended dismissal of his cause of action. Id. at 2.
However, this Order was also returned to the Court as
undeliverable, with the notations: “Return to Sender, Not
Deliverable as Addressed, Unable to Forward.” Dkt. No. 13 at 1.
Thus, it is unnecessary for the Magistrate Judge to issue a
Report recommending the dismissal of Plaintiff's remaining
claims, as that mailing also would be returned as undeliverable.
The Court DISMISSES without prejudice Plaintiff's claims against
Defendant McPherson, DIRECTS the Clerk of Court to CLOSE this
case and enter the appropriate judgment of dismissal, and DENIES

Plaintiff in forma pauperis status on appeal.

SO ORDERED, this [4 day

  
 

; 2021;

 

HON. LISA GODBEY WOOD, JUDGE
UNITED |STATES DISTRICT COURT
SOUTHE DISTRICT OF GEORGIA

 

 
